Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
2.    	The office action is based on arguments and amendments filed on 5/4/2021. Applicant's submission of arguments and amended claims filed on 5/4/2021 have been entered. 
 Independent amended claim 1 filed on 5/4/2021 overcome the rejections of record. The amendments and arguments filed on 5/4/2021 overcome the rejections of record. Upon further review and searches, the application has been considered in condition for allowance as discussed below.

EXAMINER’S AMENDMENT
3. 	The amendments and arguments filed on 5/4/2021 was based on the proposed examiner’s amendment during an examiner initiated interview which was conducted on phone on 4/28/2021 with attorney Rachel D. Rutledge, Reg. No. 66,971. Applicants’ representative approved by filling amended claims by amending independent claim 1 and claim 3. Claim 3 was amended further to make proper dependent claim to depend on claim 1. The interview summary is attached. 
Amendments to the claims appeared as filed on 5/4/2021: 
Claims 1, 3-20 are pending in this application. 

Claims 1, 3-20 have been allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The reasons for allowance are:
(a)  Amended claim 1 recites “wherein the dried buffered vinegar has a concentration of approximately 0.25% to approximately 1.25% (w/v) and a pH of approximately 5.4 to approximately 6.3” which inhibits growth by a microbe when cheese processing consists of this dried buffered vinegar in the cheese processing method step.   
It is to be noted that whether considered alone or in combination, the cited references by Matushi et al. (US 2013/0189414) and Ludwig et al. (US 2010/0310738)  fail to teach, suggest, or render obvious at least the feature of a “dried buffered vinegar at a concentration of approximately 0.25% to approximately 1.25% (w/v) and at a pH of approximately 5.4 to approximately 6.3” when used in a cheese processing step which consists of adding the dried buffered vinegar in the method step(s) of reducing microbial contamination. 
It is acknowledged that Matsui, is silent regarding 1) dried buffered vinegar as an additive, concentration and pH of dried buffered vinegar to utilize and, 2) to inhibit growth by a microbe.
Ludwig et al. discloses that dried buffered vinegar can be used in meat (food) at a broad range of pH between 4.5 to 10.0 (at least in [0055]). Therefore, Ludwig et al. is general disclosure. However, the narrow claim limitation of and specific concentration of 
Therefore, it is acknowledged that Ludwig et al. does not disclose both the concentration and narrow pH range to reduce growth of microbes as claimed in independent claim 1. 
It is also acknowledged that Sanders is relied on only as allegedly teaching that cheese can be made directly from raw milk as applied to dependent claim 15. Office Action at 9. Thus, Saunders fails to remedy the disclosure deficiencies noted above in regard to Matsui and Ludwig.
Therefore, the amendment overcomes the rejections of record.
 (b) Examiner did an extensive search and review and did not find any single or combinations of prior art which can address the amended claim 1 and also cannot address each of the steps with their respective amended claim limitations of independent claim 1. 
Some references, two, in particular, were considered close and, therefore, Fwd. and backward searches were made. These are primary prior art by Matsui et al. US 2013/0189414 and another is Boerefijn et al. US 2015/0225683 which appeared within 3 refs in EAST Search (at least in e.g. L9 etc.). Applicants’ arguments and amendments overcome these references. Boerefijn et al. US 2015/0225683 was overcome as discussed in the last interview on 10/15/2020 followed by filed arguments on 10/23/2020 (See first paragraph) during prosecution.

(c)   It is also to be noted that as these are the method steps, therefore, each of the steps with their respective amended claim limitations of independent claims 12, 33 are not properly disclosed by the combinations of references, therefore, the amendment overcomes the rejections of record.
Therefore, the application has been considered in condition for allow ability. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
5. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792